Per Cu/riam:

Since the overruling" of the demurrer to the petition in this case, the defendants have waived the issuance of the alternative writ, and answered that, to make the tax levy required by the plaintiff under its contract, the city would exceed the limit prescribed by law for levying city taxes. The plaintiff, regarding the answer as a return to the alternative writ, has filed a motion to quash the same.
It appears by a reference to the exhibit, which is made a part of the answer, that the entire levy for what might be termed city taxes, including the water tax, will not exceed 4 per cent., and is not therefore in excess of the amount authorized by ¶796 of the General Statutes of 1889. As we construe this statute, all state, county and school taxes are excluded.
The motion to quash the return is sustained.